Order unanimously modified on the facts and the law so as to reverse that portion of the order annulling the Rent Administrator’s requirement that elevator indicators should be installed, and otherwise affirmed. Upon this record it cannot he held that the Administrator’s finding that such indicators are necessary for the protection, safety and well-being of the tenants in this luxury building is arbitrary or capricious. Settle order, without costs.
Concur — Botein, P. J., Breitel, Rabin, Frank and Stevens, JJ.